The appellant was convicted in the county court of Osage county, on the 15th day of April, 1909, on a charge of selling intoxicating liquors. Motions for new trial and in arrest of judgment were filed and overruled and the appellant given 30 days in which to make and serve case-made. The petition in error was filed in the Criminal Court of Appeals on the 19th day of June, 1909. On the 14th day of May, 1909, the *Page 125 
time for making and serving case-made was extended for one day. Nowhere in the record does there appear an order extending the time in which the appellant might file his petition in error in this court. Section 6948, Snyder's Comp. Laws 1909, provides that in misdemeanor cases the appeal must be taken within 60 days after the judgment is rendered, provided that the trial court may, for good cause shown, extend the time in which said appeal may be taken, not exceeding 60 days.
This appeal was not taken within the time provided by the statute, and the record fails to show that any notice of appeal was served on the clerk of the court or the county attorney. This court has repeatedly held that the record must affirmatively show the service of these notices in order to confer jurisdiction on this court to review the errors complained of in the court below. A number of cases have been determined by us at this term involving this proposition. Clemmons v. State, Redmond v. State,Coppick v. State, Hutton v. State, Bumgarner v. State, Pembertonv. State, and others, ante, 113 P. 238.
The appeal is dismissed.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.